DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Aug 26, 2022 in response to the Non-Final Office Action mailed on Apr 27, 2022, regarding application number 15/764,529. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 
	Applicant’s Remarks filed on Aug 26, 2022 have been entered and are persuasive. Applicant’s Remarks filed on Aug 26, 2022 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn.
Based on the Amendments to the Claims, and Page(s) 10-23 of Applicant’s Remarks, the 112(a), 112(b) and prior art rejection(s) has/have been withdrawn.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Marina Miller on Sep 7, 2022.

The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 

Claim 11 (Currently Amended): A nano-fluidic device, comprising:
a first substrate comprising a nanoscale groove and a protrusion on one surface, wherein the protrusion comprises an operation portion overlapping the nanoscale groove; and
a second substrate that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a nanoscale channel with the nanoscale groove of the first substrate between the first and second substrates,
wherein:
the nanoscale channel comprises a first portion and a second portion, the second portion is configured to be deformed by pressing to close the nanoscale channel, wherein a thickness of the second portion is smaller than that of the first portion, and the nanoscale channel has a concave recessed portion, wherein the second portion conforms to the shape of the concave recessed portion when the second portion is deformed by pressing, wherein the second portion does not protrude from the surface of the second substrate and is flat along the plane of the second substrate when not in a pressed state such that the nanochannel is open when the second portion is not pressed, 
and wherein a Young's modulus of the first substrate and the second substrate, which form the first portion and the second portion of the nanoscale channel, is 109 Pa or higher,
the nanoscale channel comprises a channel portion that extends in one direction, and further comprises [[an]] the operation portion that is provided in a position overlapping a thin portion of the second substrate in plan view and has a wider width than the channel portion,
a depth of the operation portion is 10 nm to 1000 nm,
a width of the operation portion is 2 μm or more.

Claim 12 (Currently Amended): A nano-fluidic device, comprising:
a first substrate comprising a nanoscale groove and a protrusion on one surface, wherein the protrusion comprises an operation portion overlapping the nanoscale groove; and
a second substrate that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a nanochannel with the groove of the first substrate between the first and second substrates,
wherein:
the second substrate comprises a thin portion in a part of a position overlapping the nanochannel in plan view; 
the thin portion is deformed by pressing to close the nanochannel, wherein the nanochannel has a concave recessed portion and the thin portion conforms to the shape of the concave recessed portion when the thin portion is deformed by pressing, wherein the thin portion does not protrude from the surface of the second substrate and is flat along the plane of the second substrate when not in a pressed state such that the nanochannel is open when the thin portion is not pressed; 
the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and further comprises [[an]] the operation portion that is provided in a position overlapping the thin portion in plan view and has a wider width than the channel portion;
a depth of the operation portion is from 10 nm to 1000 nm;
a width of the operation portion is at least 2 μm;
at least either a depth or a width of the nanochannel is from 10 nm to 900 nm;
a Young's modulus of the first substrate and the second substrate is 109 Pa or higher.

Claim 14. (Currently Amended): A nano-fluidic device, comprising:
a first substrate comprising a nanoscale groove and a protrusion wherein the protrusion comprises an operation portion overlapping the nanoscale groove 
a second substrate comprising a groove portion in a position facing the protrusion in the operation portion, wherein the second substrate is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a nanoscale channel with the nanoscale groove of the first substrate, 
wherein:
the nanoscale channel comprises a first portion comprising a channel portion that extends in one direction and further comprises a second portion comprising the operation portion, wherein a thickness of the second portion is smaller than that of the first portion, wherein the operation portion further comprises the groove portion of the second substrate, and wherein the operation portion has a wider width than the channel portion, 
the second portion is configured to be deformed by pressing to close the nanoscale channel, wherein the second portion does not protrude from the surface of the second substrate and is flat along the plane of the second substrate when not in a pressed state such that the nanochannel is open when the second portion is not pressed, and 
wherein a Young's modulus of the first substrate and the second substrate, which form the first portion and the second portion of the nanoscale channel, is 109 Pa or higher,
a depth of the operation portion is 10 nm to 1000 nm,
a width of the operation portion is 2 μm or more,
	wherein all parts facing the nanochannel and the operation portion are formed of an inorganic material, and the Young's modulus of the first substrate and the second substrate, which form the first portion and the second portion of the nanoscale channel, is from 1010 to 1011 Pa.

Claim 15. (Currently Amended): A nano-fluidic device, comprising:
a first substrate comprising a nanoscale groove and a protrusion on one surface, wherein the protrusion comprises [[and]] an operation portion overlapping the nanoscale groove, and
a second substrate, wherein the second substrate is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a nanoscale channel with the nanoscale groove of the first substrate, 
wherein:
the first substrate comprises a thin portion in a part of a position overlapping the nanochannel in plan view,
the nanoscale channel comprises a channel portion that extends in one direction and further comprises the operation portion, wherein the operation portion has a wider width than the channel portion,
the thin portion of the first substrate is configured to be deformed by pressing from a side opposite to the one surface of the first substrate to close the nanoscale channel, wherein the thin portion does not protrude from the surface of the first substrate and is flat along the plane of the first substrate when not in a pressed state such that the nanochannel is open when the thin portion is not pressed, and
wherein a Young's modulus of the first substrate and the second substrate, which form the first portion and the second portion of the nanoscale channel, is 109 Pa or higher,
a depth of the operation portion is 10 nm to 1000 nm,
a width of the operation portion is 2 μm or more.

Allowable Subject Matter
Claim(s) 1-3, 5, 7-9, 11-25 is/are allowed. 
The following is an examiner’s statement of reasons for allowance.
The closest prior art is deemed to be Zhou et al (US 2012/0279638, already of record). Zhou teaches a nanofluidic device comprising a nanoscale groove and a membrane that can be deformed to open and close a valve to allow or prevent fluid from passing through the nanoscale groove. Zhou does not teach a protrusion comprising a concave recessed portion where the thin portion is set to rest when actuated. Zhou does not teach the thin portion being planar with the top of the device. Zhou does not teach a connection path that connects the channel portion and concave recessed portion. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the features that define over the art are a nanofluidic device comprising a nanoscale groove and a protrusion comprising a concave recessed portion facing a thin portion, where the thin portion is set to conform to the shape of the concave recessed portion when pressed close a valve of the device, the thin portion not protruding from the top of the device when in a not pressed state, and a connection path that connects the channel portion and concave recessed portion, the Young’s modulus of the device being 109 Pa or higher. 
The apparatus of Claim 8, for the same reasons as Claim 1. 
The apparatus of Claim 9, which features the same requirements as Claim 1, and further describes that a multiplicity of devices connected to each other. 
The apparatus of Claim 11, where the features that define over the art are a nanofluidic device comprising a nanoscale groove and a protrusion comprising a concave recessed portion facing a thin portion, where the thin portion is set to conform to the shape of the concave recessed portion when pressed close a valve of the device, the thin portion not protruding from the top of the device when in a not pressed state, the Young’s modulus of the device being 109 Pa or higher.
The apparatus of Claim 12, where the features that define over the art are a nanofluidic device comprising a nanoscale groove and a protrusion comprising a concave recessed portion facing a thin portion, where the thin portion is set to conform to the shape of the concave recessed portion when pressed close a valve of the device, the thin portion not protruding from the top of the device when in a not pressed state, the Young’s modulus of the device being 109 Pa or higher.
The apparatus of Claim 14, where the features that define over the art are a nanofluidic device comprising a nanoscale groove and a protrusion comprising a concave recessed portion facing a thin portion, the thin portion not protruding from the top of the device when in a not pressed state, the Young’s modulus of the device being 1010 Pa to 1011 Pa, and where all the parts facing the nanochannel and the operation portion are formed of an inorganic material.
The apparatus of Claim 15, where the features that define over the art are a nanofluidic device comprising a nanoscale groove and a protrusion comprising a concave recessed portion facing a thin portion, the thin portion not protruding from the top of the device when in a not pressed state, the Young’s modulus of the device being 109 Pa or higher.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798